Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims

This action is a Final action on the merits in response to the application filed on 06/06/2022.
Claims 1, 2 and 14 have been amended. Claims 1 – 20 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered. 
The 35 U.S.C. 112(f) rejection has been withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks pgs. 9-10 , filed 06/06/2022, with respect to 35 U.S.C. 103(a) have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Objection
Claim 11 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note, the subject matter of Claim 11 would apply to independent Claim 14 as well

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5  is rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites, “the forecasts” at line 1. Which forecasts is Applicant referring to? There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
calculating a first forecast at a level that is higher than a lowest level in a first dimension in a database; 
calculating a forecast for each category within the lowest level of the first dimension;
aggregating a second forecast across a category at the lowest level of the first dimension based upon an aggregation of the calculated forecast for the category within the lowest level of the first dimension;
determining a difference between the first forecast and the second forecast; and
creating a dummy category including a new category at the lowest level of the first dimension.
The limitation under its broadest reasonable interpretation covers Mental Processes related to observation and evaluation of data but for recitation of a processor. For example, calculating a first and second forecast can be done by a human using pen and paper and stored in a database. The claim also encompasses Mathematical Concepts related to mathematical calculations such as used in forecasting.  Accordingly, the claim recites an abstract idea. 
Independent Claim 14 substantially recite the subject matter of Claim 1 and include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to  aggregating of the second forecast, Claim 3 is directed to OLAP, Claim 4 is directed to aggregation, Claim 5 is directed type of forecast, Claim 6 is directed to databases stores, Claim 7 calculator  forecasting, Claim 8 is directed to calculating forecast for the category, Claim 9 is directed to aggregating a first forecast across a category, Claim 10 is directed to adding a dummy category, Claim 11 is directed to updating the dummy category, Claim 12 is directed to calculating a forecast and Claim 13 is directed to aggregating the second forecast. Claim 15 is directed a forecaster calculating a forecast, claim 16 is directed to a second forecast, Claim 17 is directed to an Online Analytical processing cube, Claim 18 is directed to another forecaster, Claim 19 is directed datastores and Claim 20 is directed to a third forecast. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a processor and Claim 14 recites the additional elements of a database and a processing unit of a computer for performing the calculating a first forecast, calculating a forecast for each category, aggregating a second forecast, determining a difference between forecasts and creating a dummy category. These are generic computer elements performing generic computer functionality. For instance, the steps of calculating a forecast, aggregating forecasts and determining a difference between forecasts involves analyzing data and mathematical operations. The steps of creating a dummy category involves manipulation of a data within a database; however, nothing is done with the dummy category created in claim 1 (e.g. storing difference value). Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite the additional elements of a processor of a computer and a database for performing the above steps.  As stated above, the additional elements are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 1-20 claim are not patent eligible.  
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Fine et al. (US 8,396,777) discloses a prediction aggregation in a multidimensional prediction market where the prediction is cascaded over geographic dimensions to forecast sales.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683